Exhibit 10.1

 



CONSULTING AGREEMENT FOR CORPORATE EXECUTIVE

Between

GALA GLOBAL, INC.

And

HAAS, INC.

 



 

 

This Consulting Agreement ("Agreement") in entered and into effect as of 30th
day of March, 2017, between Gala Global, Inc., a Nevada Corporation, having a
principal address of 2780 S. Jones Blvd #3725, Las Vegas NV 89146 and its
subsidiaries, affiliates, or corporate or other successors, if any
(collectively, "Company"), and Haas, Inc., a Nevada Corporation ("Executive").

 

RECITALS:

 

WHEREAS, The Company is in business of equity investments, debt financing,
mergers and acquisitions (M&A) in the cannabis industry.

 

WHEREAS, The Company desires assurance of the association and services of
Executive in order to retain Executive's experience, skills, abilities,
background and knowledge, and is willing to engage Executive's services on the
terms and conditions set forth in this Agreement;

 

WHEREAS, Executive desires to engage the Company, and is willing to continue
such on the terms and conditions set forth in this Agreement;

 

WHEREAS, The Parties hereto desire to enter into an agreement whereby the
Executive's services will be made available to the Company;

 

NOW, THEREFORE, in consideration of the mutual promises and covenants
hereinafter contained, it is agreed as follows:

 

AGREEMENT:

 

1. INCORPORATION OF RECITALS.

The recitals set forth above are hereby incorporated by this reference as though
set forth in full herein, and the parties agree and acknowledge that said
recitals are true and accurate.

 

2. PRINCIPAL PLACE OF BUSINESS.

Unless the Parties agree otherwise in writing, the principal place of business
of the employment term shall be at 2780 S. Jones Blvd #3725, Las Vegas NV 89146.

 

3. TERM

The term of this Agreement shall commence on the 30th day of MARCH 2017, and
shall continue through MARCH 30th 2021 unless terminated in accordance with the
provisions of this Agreement.

 

4. DUTIES

Company shall employ Executive as Consultant or in such other capacity or
capacities as Company's Board of Directors may from time to time prescribe.

 

Executive shall be Consultant, with full power and authority to manage and
conduct all the business of Company, subject to the directions and policies of
Company and its Board of Directors as they may be, from time to time, stated
either orally or in writing. Executive shall not, however, take any of the
following actions on behalf of Company without the express written approval of
the board of directors;

a)Borrowing or obtaining credit in any amount or executing any guaranty.

b)Expending funds for capital equipment in excess of budgeted expenditures for
any calendar month.

c)Selling or transferring capital assets.

d)Executing any contract or making any commitment for the purchase or sale of
Company's products or facilities.

e)Exercising any discretionary authority or control over the management of any
Executive welfare or pension benefit plan or over the disposition of the assets
of any such plan.

 

 

 



 1 

 

 

Executive shall serve in an executive capacity and shall perform such duties as
are consistent with his positions as Consultant. Executive performance of his
duties shall at all limes be subject to the policies set by Company's Board of
Directors, and to the consent of the Board, when required by this Agreement, or
by the Bylaws or Board resolutions of the Company. Such duties shall include,
without limitation, leading and coordinating Company's efforts to develop and
implement strategic and operating plans for Company and its operating
subsidiaries (including, without limitation, the production, manufacture,
marketing, distribution, and sale of the products of Company's operating
subsidiaries); executing day-to-day general management of Company; developing
relationships with new distributors, customers, and suppliers; maintaining and
solidifying relationships with Company's existing distributors, customers, and
suppliers; and supporting the development and growth of Company and its
operating subsidiaries.

 

The duties to be performed by Executive may be changed from time to time by the
Board of Directors, in its sole discretion.

 

Executive agrees that the services to be performed under this Agreement are of a
special, unique, unusual, extraordinary, and intellectual character that give
them peculiar value to Company's, the loss of which cannot be reasonably or
adequately compensated in damages in an action at law. Executive agrees that
Company, in addition to any other rights or remedies the Company may have, shall
be entitled to injunctive and other equitable relief to prevent or remedy a
breach of this Agreement by Company.

 

The employment relationship between the Parties shall be governed by the general
employment policies and practices of Company, including but not limited to those
relating to protecting confidential information and assignment of inventions,
intellectual property and those pertaining to legal compliance and business
ethics; provided, however, that when the terms of this Agreement differ from or
conflict with Company's general employment policies or practices, this Agreement
shall control.

 

5. OUTSIDE BUSINESS ACTIVITIES

Executive shall devote his full business time, energy, and ability exclusively
to the business and interests of Company, and shall not, without Company prior
written consent, render to others services of any kind for compensation, or
engage in any other business activity that would materially interfere with the
performance of his duties under this Agreement.

 

Subject to the terms and conditions set forth in this Agreement, Company agrees
to employ Executive as a Consultant and Executive hereby accepts this
employment. During his term of employment with Company, Executive will devote
his full time and best efforts to performing his duties and to Company's
business and affairs. Executive shall not engage in any other business, or
directly or indirectly render any services to any other person, whether for
compensation or not, without the prior written consent of the Board of
Directors. This Agreement shall not prohibit Executive from making passive
personal investments.

 

6. COMPENSATION

 

a)During the term of this Agreement, the Executive will be paid an ANNUAL base
of Executive Stock in the amount of TEN MILLION (10,000,000) shares of Rule 144
Restricted Common Stock of the Company (OTC: GRNH);

b)The Executive shall be issued ONE PERCENT (1%) of the issue and outstanding
equity stock in Company every Six (6) Months during the term of this Agreement;

c)The certificates representing the Executive Stock Common Shares will bear the
following legend;

 

"THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE 'ACT'), AND MAY NOT BE SOLD OR
TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT
OR AN EXEMPTION FROM REGISTRATION THEREUNDER."

 

d)No holder of Executive Stock may sell, transfer or dispose of any Executive
Stock (except pursuant to an effective registration statement under the 1933
Act) without first delivering to the Company an opinion of counsel reasonably
acceptable in form and substance to the Company (which counsel shall be
reasonably acceptable to the Company) that registration under the 1933 Act is
not required in connection with such transfer.

e)The Company shall not be required (i) to transfer on its books any shares of
Executive Stock which have been sold or transferred in violation of any of the
provisions set forth in this Agreement or (ii) to treat as owner of such shares,
to accord the right to vote as such owner or to pay dividends to any transferee
to whom such shares have been transferred in violation of this Agreement.

 

 

 



 2 

 

 

Commission

f)During the term of this Agreement, Executive will also be paid a Commission.
Executive will be paid a commission on the initial and any new business
transactions Executive introduces to the Company pursuant to the commission plan
described in this paragraph.

g)Commission Rate. Commissions shall be TEN PERCENT (10%) of the net fee
received by Company from initial and new business introduced by Director:

h)Earning of Commission. Executive agrees that he has not earned any commission
on any fee due from the new business transaction unless and until the fee is
actually received by Company. Executive also agrees that he has not earned any
commission on any fee received from the client unless Executive is actually
acting under this Agreement at the time of the receipt of the fee by the
Company. Executive has no entitlement to any commission on any fee received from
the new business transaction after the effective date of the termination of this
Agreement.

i)Payment of Net Commission. Any commission payment due Executive in accordance
with this commission plan (the "net commission") will be paid to him prior to
the end of a the next regular quarter following the calculation, less
appropriate withholdings and deductions. If this Agreement has terminated prior
to the end of a quarter, the gross and net commission calculations, and the
payment of net commission due, if any, will be made as soon as possible.

 

7. TIME AND EFFORT REQUIRED.

During his employment, Executive shall devote such time, interest, and effort to
the performance of this Agreement as may be fairly and reasonably necessary.

 

8. CONFIDENTIALITY.

Ownership of Intangibles.

All processes, inventions, patents, copyrights, trademarks, and other intangible
rights that may be conceived or developed by Executive, either alone or with
others, during the term of Executive's employment, whether or not conceived or
developed during Executive's working hours, and with respect to which the
equipment, supplies, facilities, or trade secret information of Company was
used, or that relate at the time of conception or reduction to practice of the
invention to the business of Company or to Company's actual or demonstrably
anticipated research and development, or that result from any work performed by
Executive for Company, shall be the sole property of Company.

 

Executive hereby agrees promptly to disclose to the Company any and all
inventions, discoveries, improvements, trade secrets, formulas, techniques,
processes, and know-how, whether or not patentable and whether or not reduced to
practice, made or conceived by Executive, either solely or in conjunction with
others, during the period of Executive's employment with Company, which related
to or result from the actual or demonstrably anticipated business, work, or
research in development of Company, or which result, to any extent, from use of
Company's premises or property, or are suggested by any task assigned to
Executive or any work performed by Executive for or on behalf of Company.

 

Executive agrees that all intellectual properties, including but not limited to
all ideas, concepts, themes, inventions, designs, improvements, and discoveries
conceived, developed, or written by Executive, either individually or jointly in
collaboration with others, shall belong to and be the exclusive property of
Company. Executive agrees that all patent rights and copyrights applicable to
any of the intellectual properties covered by this Agreement shall belong
exclusively to Company, shall constitute works for hire, and shall be disclosed
and assigned promptly by Executive to Company.

 

Executive further agrees to assist Company in obtaining patents on all
inventions, designs, improvements, and discoveries that are patentable, or
copyright registration on all works of creation that are copyrightable, and to
execute all documents and do all things necessary to vest full and exclusive
title in Company and protect against infringement by others.

 

Executive agrees to submit any dispute about whether any intellectual property
was conceived, developed, or written as a work for hire to review under
Company's policies and to resolve any disputes in accordance with the provisions
of this Agreement.

 

All inventions conceived or developed by Executive during the term of this
contract shall remain the property of Executive, provided, however, that as to
all such inventions with respect to which the equipment, supplies, facilities,
or trade secret information of Company was used, or that relate to the business
of Company or to Company's actual or demonstrably anticipated research and
development, or that result from any work performed by Executive for Company.

 

 

 



 3 

 

 

9. PROPRIETARY INFORMATION OBLIGATIONS

During the term of employment under this Agreement, Executive will have access
to and become acquainted with Company's confidential, proprietary, and trade
secret information (collectively, "Proprietary Information"), including but not
limited to information or plans concerning Company's customer relationships;
personnel; sales, marketing, and financial operations and methods; trade
secrets; formulas; devices; secret inventions; processes; and other compilations
of information, records, and specifications.

 

Executive shall not disclose any of Company's Proprietary Information directly
or indirectly, or use it in any way, either during the term of this Agreement or
at any time thereafter, except as reasonably necessary in the course of his or
her employment for Company or as authorized in writing by Company. Executive
acknowledges that the sale or unauthorized use or disclosure of any of Company's
Proprietary Information is unfair competition.

 

Executive agrees not to engage at any time in unfair competition with Company.
All files, records, documents, computer-recorded or electronic information,
drawings, specifications, equipment, and similar items relating to Company's
business, whether prepared by Executive or otherwise coming into his or her
possession, shall remain Company's exclusive property and shall not be removed
from Company's premises under any circumstances whatsoever without Company's
prior written consent, except when (and only for the period) necessary to carry
out Executive's duties hereunder, and if removed shall be immediately returned
to Company on termination of employment, and no copies shall be kept by
Executive.

 

10. NON INTERFERENCE

Executive acknowledges that the only way to keep confidential information about
Company's customers, suppliers, and Executives to which Executive has access
confidential is for Executive to agree that while employed by Company and for
one year thereafter, Executive will not (a) solicit or attempt to solicit,
directly or indirectly, any Executive, customer, or supplier of Company; or (b)
take any other action that may cause any such Executive, customer, or supplier
to terminate or adversely alter his, her, or its relationship with Company.

 

11. DISCHARGE AND TERMINATION

The Company may, pursuant to the following procedure, discharge the Executive
for good cause, which shall mean any material breach of this Agreement or
Company's suffering or incurring substantial damages, liability or costs on
account of Executive's willful misconduct or gross negligence. Upon the
occurrence of what Company believes to be good cause, Company shall give
Executive written notice of the reason or cause for discharge ten (10) days
prior to the proposed date of discharge, which shall be effective on such date.

 

This Agreement shall continue until Executive's resignation, death or disability
or other incapacity, or until, as determined by the Board of Directors in its
good faith judgment, the Agreement should be terminated.

 

12. DISABILITIES OR DEATH

a)This Agreement shall terminate upon the Executive's total permanent
disability, as defined herein, or death.

 

b)In the event of the Executive's total permanent disability, the compensation
that would have otherwise been earned, pursuant to Paragraph 5 herein, will
continue to be paid for at least two (2) months. For purposes of this Agreement,
the phrase "total permanent disability" shall mean the inability of the
Executive substantially to perform his duties hereunder for a continuous period
of more than four (4) months. Such disability shall be determined by the
Executive's attending physician, and if the Company disagrees with the
determination of such physician, the Company shall have the right to employ
physicians of its choosing to examine the Executive and make an independent
determination of whether or not the Executive is, in fact, totally and
permanently disabled.

 

c)In the event of death of the Executive, his estate will receive the pro rata
portion (based on the fraction of the year elapsed prior to death) of any
compensation, which would have been earned by him for the fiscal year in which
death occurs.

 

 

 



 4 

 

 

13. INJUNCTIVE RELIEF

The Executive expressly agrees and acknowledges that any breach or threatened
breach by him will cause irreparable damage to the Company, for which monetary
damages will be an inadequate remedy, and that the damages flowing from such
breach are not readily susceptible to being measured in monetary terms.

 

Accordingly, to all of the Company's rights and remedies under this Agreement,
including, but not limited to, the right to the recovery of monetary damages
from the Executive, the Company shall be entitled, and the Executive hereby
consents, to issuance by any court of competent jurisdiction of temporary,
preliminary and permanent injunctions, without bond, enjoining any such breach
or threatened breach by the Executive. The Executive's sole remedy in the event
of any injunction or order shall be dissolution thereof, if warranted, upon duly
held hearing in a court of competent jurisdiction. The Executive hereby waives
all claims for damages for wrongful issuance of any such injunction.

 

14. NOTICES

Any notice required or permitted to be given under this Agreement shall be
sufficient if in writing and if sent by registered or certified mail to his
residence in the case of the Executive and to its principal office in the case
of the Company.

 

15. WAIVER

The waiver by the Company or the Executive of any breach of any provision of
this Agreement by the other party shall not operate or be construed as a waiver
of any subsequent breach by the other party.

 

16. GOVERNING LAW

Exclusively the laws of the Province of California and the federal laws of the
U.S applicable shall govern the validity and interpretation of this Agreement
therein.

 

17. SEVERABILITY

The invalidity or unenforceability of any particular provision of this Agreement
shall not affect any other provision hereof, but this Agreement shall be
construed and enforced as if such invalid or unenforceable provision was
omitted.

 

18. EFFECTIVE DATE

Notwithstanding the actual date of execution hereof, this Agreement shall be
effective as of and from the Effective Date.

 

19. CAPTIONS AND PARAGRAPHS

Captions and paragraph headings used herein are for convenience only and are not
a part of this Agreement and shall not be used in construing it.

 

20. AMENDMENTS

No amendment, alteration, change, qualification or modification of this
Agreement shall be valid unless it is in writing and signed by both Parties
hereto and any such amendment, alteration, change, qualification or modification
shall be adhered to and have the same effect as if they had been originally
embodied in and formed a part of this Agreement.

 

 

 



 5 

 

 

21. FURTHER ASSURANCES

The Parties hereto, and each of them, covenant and agree that each of them shall
and will, upon reasonable request of the other Party, make, do, execute or cause
to be made, done or executed all such further and other lawful acts, deeds,
things, devices and assurances whatsoever for the better or more perfect and
absolute performance of the terms and conditions of this Agreement.

 

22. BINDING EFFECTS

The rights and obligations of the Company under this Agreement shall inure to
the benefit of and shall be binding upon the successors and assigns of the
Company.

 

23. COUNTERPARTS

This Agreement may be executed in counterparts, each of which shall be deemed to
be an original and all of which taken together shall constitute one and the same
agreement.

 

24. ENTIRE AGREEMENT

This Agreement constitutes the entire agreement of the parties with respect to
the subject matter hereof and may not be changed orally, but only by an
agreement in writing signed by the party against whom the enforcement of any
waiver, change, modification, extension or discharge is sought. The recitals in
this Agreement are hereby incorporated herein, and each statement of fact
therein about a party is hereby represented by such party to be true. The
parties further acknowledge that each has read this Agreement, understands it,
and agrees to be bound by its terms.

 

[THE REMAINDER OF THIS PAGE HAS INTENTIONALLY BEEN LEFT BLANK]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 6 

 

 

THE PARTIES, INTENDING TO BE LEGALLY BOUND, have executed this Agreement as of
the date first above written.

 

 

COMPANY:

Gala Global, Inc.

A Nevada Corporation,

 

 

By: /s/ Timothy Madden                         

Name: Timothy Madden

Title: CEO

 

 

EXECUTIVE:

Haas, Inc.

A Nevada Corportaion

 

 

By: /s/ James M. Haas, Jr.                      

Name: James M. Haas, Jr.

Title: Consultant

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 7 

 